Exhibit 10.3

SCHLUMBERGER 1998 STOCK OPTION PLAN

(As Established Effective January 21, 1998)

Second Amendment

Schlumberger Limited, a Netherlands Antilles corporation, having heretofore
adopted the Schlumberger 1998 Stock Option Plan, as established effective
January 21, 1998, and having reserved the right under Section 12 thereof to
amend the Plan, does hereby amend the Plan, generally effective January 17,
2008, or as otherwise specified below, as follows:

 

1. The last sentence of Section 3(b) of the Plan is hereby amended to read as
follows:

“Except in the case of death or disability (as described in Section 5(c)(iv)(B)
or 5(c)(v)(B)), no Stock Option shall vest or become exercisable with respect to
any portion of the shares of Common Stock thereunder unless and until the
recipient remains in the employment of the Company or a subsidiary for a period
of at least one (1) year from the date of grant of the option (which provision
shall not be construed to impair in any way the right of the Company or
subsidiary to terminate such employment).”

 

2. Section 5(c)(i) of the Plan is hereby amended in its entirety to read as
follows:

“(i) Subject to the requirements of Section 3(b), each Stock Option granted
hereunder shall be exercisable in one or more installments (annual or other) on
such date or dates as the Committee may in its sole discretion determine and
communicate to the optionee in communicating the grant of the option, provided
that no Stock Option may be exercised after the expiration of ten (10) years
from the date such option is granted (the maximum term established by the
Committee with respect to a particular Stock Option is hereinafter referred to
as the ‘Option Period’).”

 

3. Section 5(c)(iv) of the Plan is hereby amended in its entirely to read as
follows:

“(iv) Termination of Employment and Subsequent Events.

(A) If the optionee’s employment with the Company is terminated with the consent
of the Company and provided such employment is not terminated for cause (of
which the Committee shall be the sole judge), the Committee may permit such
Stock Option to be exercised by such optionee at any time during the period of
three (3) months after such termination or the remainder of the Option Period
whichever is less, provided that such option may be exercised only to the extent
it was exercisable on the date of such termination.

(B) In the event an optionee dies while in the employ of the Company, any
outstanding Stock Option shall automatically become fully vested and exercisable
by the person or persons entitled thereto under the optionee’s will or the laws
of descent and distribution during the ‘Post-Death Exercise Period.’ The
Post-Death Exercise Period shall commence on the date of the optionee’s death
and shall end sixty (60) months thereafter or the remainder of the Option Period
whichever is less.

(C) In the event an optionee dies after termination of employment but prior to
the exercise in full of any Stock Option which was exercisable on the date of
such termination, such option may be exercised before expiration of its term by
the person or persons entitled thereto under the optionee’s will or the laws of
descent and distribution during the Post-Death Exercise Period to the extent
exercisable by the optionee at the date of death. For purposes of this
Section 5(c)(iv)(C), the Post-Death Exercise Period shall commence on the date
of the optionee’s termination of employment and shall end sixty (60) months
thereafter or the remainder of the Option Period whichever is less.

(D) If the optionee’s employment with the Company is terminated without the
consent of the Company for any reason other than the death of the optionee, or
if the optionee’s employment with the Company is terminated for cause, his or
her rights under any then outstanding Stock Option shall terminate immediately.
The Committee shall be the sole judge of whether the optionee’s employment is
terminated without the consent of the Company or for cause.



--------------------------------------------------------------------------------

(E) Notwithstanding the foregoing, if the optionee engages in ‘detrimental
activity’ (as hereinafter defined) within one year after termination of
employment for any reason other than retirement or disability, the Committee, in
its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all shares of Common Stock subject to the option pursuant to the
exercise of such option. If an allegation of detrimental activity by an optionee
is made to the Committee, the Committee, in its discretion, may suspend the
exercisability of the optionee’s options for up to two months to permit the
investigation of such allegation. In addition, if the optionee engages in
detrimental activity within one year following termination of employment for any
reason other than retirement or disability, the Committee, in its discretion,
may rescind any option exercise made within the period commencing six months
preceding the date of the optionee’s termination of employment and ending three
months following such termination. For purposes of this Section 5, ‘detrimental
activity’ means activity that is determined by the Committee in its sole and
absolute discretion to be detrimental to the interests of the Company or any of
its subsidiaries, including but not limited to situations where such optionee:
(1) divulges trade secrets of the Company, proprietary data or other
confidential information relating to the Company or to the business of the
Company and any subsidiaries, (2) enters into employment with a competitor under
circumstances suggesting that such optionee will be using unique or special
knowledge gained as a Company employee to compete with the Company, (3) uses
information obtained during the course of his or her prior employment for his or
her own purposes, such as for the solicitation of business, (4) is determined to
have engaged (whether or not prior to termination) in either gross misconduct or
criminal activity harmful to the Company, or (5) takes any action that harms the
business interests, reputation, or goodwill of the Company and/or its
subsidiaries.”

 

4. Section 5(c)(v) of the Plan is hereby amended in its entirety to read as
follows:

“(v) Retirement, Disability and Subsequent Events.

(A) If the optionee’s employment with the Company is terminated due to
retirement (within the meaning of any prevailing pension plan in which such
optionee is a participant), such Stock Option shall be exercisable by such
optionee at any time during the period of sixty (60) months after such
termination or the remainder of the Option Period, whichever is less (the
‘Retirement Exercise Period’), provided that such option may be exercised after
such termination and before expiration only to the extent that it is exercisable
on the date of such termination.

(B) If the optionee’s employment with the Company is terminated due to
disability, such Stock Option shall automatically become fully vested and
exercisable. Such optionee may exercise the outstanding Stock Option at any time
during (1) in the case of Stock Options intended to be incentive stock options
within the meaning of Section 422 of the Code and granted prior to January 17,
2008, the period of three (3) months after such termination or the remainder of
the Option Period, whichever is less, or (2) in the case of all other Stock
Options, the period of sixty (60) months after such termination or the remainder
of the Option Period, whichever is less (the ‘Disability Exercise Period’). For
purposes of this Section 5(c)(v), ‘disability’ shall mean such disability
(whether through physical or mental impairment) which totally and permanently
incapacitates the optionee from any gainful employment in any field which the
optionee is suited by education, training, or experience, as determined by the
Committee in its sole and absolute discretion.

(C) In the event an optionee dies during the Retirement Exercise Period or the
Disability Exercise Period, such Stock Option may be exercised by the person or
persons entitled thereto under the optionee’s will or the laws of descent and
distribution to the extent exercisable by the optionee at the date of death and
to the extent the term of the Option Period has not expired within such
Retirement Exercise Period or Disability Exercise Period.

(D) Notwithstanding the foregoing, if the optionee engages in ‘detrimental
activity’ (as defined in Section 5(c)(iv)(E)) within five years after
termination of employment by reason of retirement or disability, the Committee,
in its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all shares of Common Stock subject to the option



--------------------------------------------------------------------------------

pursuant to the exercise of such option. If an allegation of detrimental
activity by an optionee is made to the Committee, the Committee, in its
discretion, may suspend the exercisability of the optionee’s options for up to
two months to permit the investigation of such allegation. In addition, if the
optionee engages in detrimental activity within five years following termination
of employment by reason of retirement or disability, the Committee, in its
discretion, may rescind any option exercise made within the period commencing
six months preceding the date of the optionee’s termination of employment by
retirement or disability and ending one year following such termination.”

 

5. For the avoidance of doubt, in no event shall the provisions of this
Amendment apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.